Citation Nr: 1757918	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  16-11 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).  

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a pulmonary disorder, claimed as chronic bronchitis.  

5.  Entitlement to service connection for renal artery stenosis with renal insufficiency, claimed as kidney damage.  

6.  Entitlement to service connection for a psychiatric disorder.  

7.  Entitlement to a rating in excess of 60 percent for Grave's Disease, status-post treatment.  

8.  Entitlement to a compensable rating for hemorrhoid.  

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1960 and June 1961 to March 1967.   

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the claim for service connection for coronary artery disease, the Board acknowledges that the record includes findings of heart murmur.  The Veteran and his representative's arguments have been limited to coronary artery disease, however, and the record indicates that service connection was previously denied for murmur in a March 1971 decision that is final.  After consideration of Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009), the Board finds the issue is best characterized as entitlement to service connection for coronary artery disease.

Additional evidence, notably private medical records, was submitted by the Veteran after the March 2016 statement of the case without consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2017).  An automatic waiver of RO consideration applies because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for RO consideration of the evidence.  See 38 U.S.C.A. § 7105 (West 2014).  Thus, there is no need to remand for consideration in the first instance.  


FINDINGS OF FACT

1.  Coronary artery disease was not present until years after active service, is not related to active service, and is not secondary to the service-connected Grave's Disease.  

2.  The Veteran's right ear hearing loss was not present until years after service and is not otherwise related to service.  

3.  The current tinnitus was not present until years after service and is not otherwise related to service.  

4.  The pulmonary disorder was not present until years after service and is not otherwise related to service.  

5.  The renal disorder was not present until years after service, is not otherwise related to service, and is not secondary to a service-connected disability.  

6.  The current psychiatric disorder was not present until years after service, is not otherwise related to service, and is not secondary to a service-connected disability.  

7.  The Grave's Disease, status-post treatment, has not resulted in muscular weakness, thyroid enlargement, tachycardia, or eye abnormality, during the period of the claim.  

8.  The hemorrhoids have not resulted in worse than mild or moderate symptomatology.  
  


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137 (West 2012); 38 C.F.R. §§3.303, 3.307, 3.309, 3.310 (2017).  

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137 (West 2012); 38 C.F.R. §§3.303, 3.307, 3.309 (2017).  

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137 (West 2012); 38 C.F.R. §§3.303, 3.307, 3.309 (2017).  

4.  The criteria for service connection for a pulmonary disorder have not been met.  38 U.S.C. §§ 1110, 1131, 1137 (West 2012); 38 C.F.R. § 3.303 (2017).  

5.  The criteria for service connection for a renal disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137 (West 2012); 38 C.F.R. §§3.303, 3.307, 3.309, 3.310 (2017).  

6.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 1131, 1137 (West 2012); 38 C.F.R. §§3.303 (2017).  

7.  The criteria for a rating in excess of 60 percent for Grave's Disease, status-post treatment, have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.119, Diagnostic Codes 7900 and 7903 (2017).  

8.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131, 1137; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war and manifests cardiovascular-renal disease or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as cardiovascular renal disease or organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

 To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Coronary Artery Disease

A December 1957 service treatment record reveals the Veteran's history of a pleuritic type left anterior chest pain followed by hyperventilation syndrome.  Examination revealed questionable myocardial enlargement.  Subsequent X-ray imaging of the chest revealed normal chest.  X-ray imaging of the cardiac shadow showed no evidence of chamber enlargement or other significant abnormality.  Electrocardiogram (EKG) was normal.  

A September 1970 treatment record reveals history of dyspnea with mild exertion and pounding heart beats.  A September 1970 EKG showed "small R in V1-3, minor RVCD, sinus tachycardia and possible old anterior MI (Doubtful)."  A November 1970 medical record notes that a vectorcardiogram was done and the interpretation was that the initial anterior "QRS findings could be result of LVH or mitral infarction" and that a short systolic murmur was present.  After examination, diagnoses included equivocal EKG evidence for myocardial infarction.  

A January 1991 EKG showed sinus bradycardia and incomplete right bundle branch block.  An August 1998 EKG showed a 1/6 systolic ejection murmur.  

A July 1999 VA treatment record reveals the Veteran's history of heart murmur in high school.  The record notes that there was no definitive evidence of coronary artery disease but there were multiple risk factors.  Electrocardiogram showed sinus rhythm with borderline first AV block and absence of anterior forces in V1-V3.  The examiner wondered if the Veteran had a previous anterior myocardial infarction that went undiagnosed.  The examiner added that "if this [were] the case, clearly [the Veteran] would have CAD."  An August 1999 VA examination record reports that there were no symptoms suggesting coronary artery disease and no residuals from tachycardia.  

A November 2000 records reports that the Veteran was diagnosed with CAD after a January 2000 stress test.  The record notes that there was evidence of old anterior myocardial infarction by EKG but no clinical history of myocardial infarction.  

An October 2012 VA examination record reveals diagnosis of CAD.  The record notes that a 1970 EKG showed "doubtful" evidence of myocardial infarction and sinus tachycardia, a 1991 EKG showed no evidence of myocardial infarction, and a 1999 EKG showed old myocardial infarction.  The examiner determined it was less likely than not that the coronary artery disease was caused or aggravated by the Grave's Disease.  The examiner explained that the coronary artery disease was due to 50+ years of smoking and life style.  The examiner found no documentation of cardiac disease in the claims file.  The examiner explained that the 1970 EKG was not definitive for any cardiac disease and documented "doubtful" on the report and a later EKG in 1991 failed to show the dubious findings of 1970 and it was not until 1999 that coronary artery disease was shown on electrocardiogram.  The examiner added that there could not be any permanent aggravation by the Grave's Disease because Grave's Disease had not been present since 1971 and the Veteran had not had recurrence of hyperthyroidism since 1971.  

A December 2016 private medical opinion reveals the determination that it was at least as likely as not that the Grave's Disease had aided in the development of and permanently aggravated the coronary artery disease.  The physician explained that hyperthyroidism was associated with cardiac abnormality.   

Following the review of the evidence, the Board concludes that service connection is not warranted for coronary artery disease.  Initially, the Board finds CAD was not present until years after the Veteran's service.  Although the record includes a history of chest pain in 1957, concurrent EKG and evaluation was normal, subsequent service examination records reveal normal clinical findings for the heart and no abnormal histories indicating coronary artery disease, and the first diagnosis dates in 2000, approximately 33 years after discharge from the second period of service.  There is no medical evidence placing the onset of CAD to service.  The Board acknowledges that a 1970 EKG showed questionable old myocardial infarction.  The finding was not confirmed, however, and there is no indication that a myocardial infarction occurred during service or within one year of discharge from service.  Thus, the Board finds the Board finds CAD was not present until years after service.  

The Board further finds the CAD is not related to service.  There is no medical evidence relating the CAD to service, and a VA examiner has determined that the CAD is due to smoking and lifestyle.

Finally, the Board finds the CAD is not secondary to the service-connected Grave's Disease.  The record includes conflicting opinions as to whether the CAD is secondary to the service-connected Grave's Disease.  The VA examiner explained that the CAD was caused by smoking and lifestyle, which the Board interprets as encompassing that it was not caused by the Grave's Disease, and that it was not aggravated by the Grave's Disease.  This is more probative than the private opinion because it is more consistent with the record.  The private opinion links the CAD to Grave's Disease.  The physician notes that the Veteran has had hyperthyroidism since 1966 and explains that hyperthyroidism can result in and aggravate CAD because it results in increased cardiac output.  The record indicates that the Veteran has been hypothyroid - and not hyperthyroid - since treatment in 1970, however.  The Board finds the record is not sufficient to suggest a link between the hyperthyroidism, which was present between 1968 and 1970, and the CAD, which was first shown in 2000.  The Board acknowledges that a 1970 EKG showed questionable myocardial infarction and that a 1999 VA treatment record indicates that a myocardial infarction would indicate the presence of CAD.  That EKG was read as "doubtful" evidence of myocardial infarction, however, and the 2012 VA examiner provided a probative explanation as to why the EKG was not suggestive of the existence of CAD at that time.  

Although the appellant might believe that his CAD is related to service or the service-connected Grave's Disease, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The February 1960 separation examination reveals normal clinical findings for the ears and normal results on the voice tests.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (15/15 on the voice test is normal).  Audiometric examination was also conducted in February 1960.  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
NT
NT

The June 1961 entrance examination reveals normal clinical findings for the ears and normal results on the voice tests.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (15/15 on the voice test is normal).

A March 1964 examination record indicates that audiometric examination was conducted.   




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
NT
20

An April 1964 examination record indicates that audiometric examination was conducted.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
NT
20

A November 1964 examination record indicates that audiometric examination was conducted.    




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
NT
20

A January 1966 examination record indicates that audiometric examination was conducted.    




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
NT
10

A February 1967 separation examination indicates that audiometric examination was conducted.  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10

A September 1970 VA treatment record reveals the Veteran's history of ringing in the ears and decreased hearing.

An August 1990 VA treatment record reveals the Veteran's history of decreased hearing for at least 20 years.  He denied tinnitus.  An October 1990 VA audiogram revealed right ear hearing loss, as defined by VA.  A November 1990 VA treatment record reveals the Veteran's "long history" of progressive hearing loss.  He reported noise exposure, worse on the right, and a history of ear infection.  He also reported a history of tinnitus.  The diagnosis was hearing loss, probably secondary to noise exposure.

An October 1992 VA treatment record reveals a finding of longstanding unilateral hearing loss.  The Veteran denied chronic tinnitus.  

A July 1996 VA treatment record reveals a negative history of chronic tinnitus.  The Veteran reported that the hearing loss began with military noise exposure.  
 
An April 2009 VA treatment record indicates that the Veteran denied tinnitus.  

An August 2012 VA examination record reveals the Veteran's history of noise exposure during and after service, including from exposure to an explosion at a hotel in 1969.  He reported that his right ear was exposed to the blast and that he noticed the hearing loss after the explosion.  The Veteran also reported tinnitus that began in the 1960s, though he was unsure of exact onset.  The examiner determined the tinnitus was likely a symptom of the hearing loss.  The examiner determined the hearing loss was less likely than not related to service.  The examiner explained that hearing was normal with no significant shifts in threshold when comparing the separation exam to previous exams and noted the Institute of Medicine report stated that there was no sufficient scientific basis for delayed onset hearing loss.  The examiner believed the hearing loss was likely progressive due to further occupational noise exposure, recreational noise exposure, and age.

Following the review of the evidence, the Board must conclude that service connection is not warranted for hearing loss or tinnitus.  Initially, the Board finds the hearing loss and tinnitus were not present until more than one year after the Veteran's discharge from service.  Audiometric examination was within normal limits during service and at separation, and the initial history of hearing loss and tinnitus dates in 1970, more than one year after discharge from service.  

The Veteran has reported that the hearing loss began during service.  He has alternately reported that the right ear hearing loss began after an explosion in 1969, however, which is consistent with the initial history of hearing loss in 1970 and subsequent 20-year history of hearing loss in 1990.  In light of the varying accounts as to the date of onset of hearing loss, the Board finds the probative value of the history of hearing loss during service is outweighed by the normal audiometric findings at separation.  Thus, the Board finds hearing loss, as defined by VA, was not present until more than one year after service.  

The Veteran has also reported that the current chronic tinnitus began in the 1950s.  The Board finds this history is not credible because it is contradicted by the record, notably the negative histories of tinnitus in 1990, 1992, 1996, and 2009.  Thus, the Board finds the current tinnitus was not present until more than one year after service.  

The Board further finds the bilateral hearing loss and tinnitus are not related to service, including in-service noise exposure.  A VA examiner has determined that the tinnitus is a symptom of the hearing loss and that the hearing loss is not related to service and has provided a detailed explanation for that determination, notably that there is no evidence of a significant shift in puretone threshold during service.  This is an appropriate, and adequate, rationale for the examiner's opinion.  Cf. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  There is no medical evidence linking the current hearing loss to service.  Notably, although the record includes medical findings that the hearing loss was related to noise exposure, the hearing loss has not been related to military noise exposure.  In light of the evidence of post-service noise exposure, including from an explosion that predominantly affected the right ear, any reference to noise exposure as the cause generally, is not persuasive evidence of a link with service.  

Although the appellant might believe that he has hearing loss and tinnitus due to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of a current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claims are more probative than the Veteran's lay opinion.

Accordingly, the claims must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  




COPD

Service examination records reveal normal clinical findings for the lungs and chest, normal X-ray imaging for the chest, and negative history of shortness of breath, pain or pressure in chest, and chronic cough.  

An August 1990 VA treatment record reports that the Veteran had "smoker's cough."  

A December 1996 VA treatment records reveals histories of cough, rhinitis, and aches.  The diagnosis was ultimately influenza.  

An April 1997 VA treatment record reveals a six-month history of cough with sputum, sinus congestion, and headache.  The diagnosis was chronic bronchitis.  

An April 1999 VA treatment record reveals the Veteran's two-week history of increased cough with sputum, sinus congestion, and sinus pressure and headache.  The diagnosis was upper respiratory infection/bronchitis.  A June 1999 VA treatment record reveals diagnosis of chronic bronchitis.  The record notes that the Veteran smoked one to one and one-half packs per day.  A July 1999 VA treatment record reveals a notation that pulmonary disease should be considered.

VA treatment records indicate that COPD was diagnosed in April 2009.  An August 2012 VA treatment record indicates that the Veteran had obstructive chronic bronchitis.   

An August 2012 VA examination record reveals diagnosis of COPD and asthma.  The record notes that the Veteran was a long-term smoker with asthma and COPD on pulmonary function testing in August 2012.  The examiner determined that the Veteran did not have chronic bronchitis.  Rather, the examiner determined the Veteran had COPD/emphysema and asthma.  The examiner determined the diagnosed conditions were less likely than not incurred in or related to service.  The examiner attributed the COPD/emphysema and asthma to over 50 years of tobacco abuse.  The examiner found no relationship to any in-service treatment for respiratory infection and noted the absence of documented care since service and the absence of a diagnosis until approximately 10 years earlier.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a pulmonary disorder, diagnosed as asthma, COPD, or bronchitis.  Initially, the Board finds the current pulmonary disorder was not present until after the Veteran's service.  Although the record includes treatment for upper respiratory infection and pharyngitis during service and pleuritic type chest pain in 1957, there is no finding or history indicative of a currently diagnosed pulmonary disorder during service, clinical examination and X-ray imaging was consistently normal during service, and the Veteran has not reported symptoms associated with a currently diagnosed disorder during and since service.  Additionally, the record includes an opinion from a VA examiner that the pulmonary disorder was not incurred in service.  There is no medical opinion linking a current pulmonary disorder to service.  Thus, the Board finds a current pulmonary disorder was not present during service.  

The Board further finds the pulmonary disorder is not related to service.  A VA examiner has determined that the pulmonary disorder is not related to the Veteran's service.  There is no medical evidence of record linking the pulmonary disorder to service or a service-connected disorder.  Although the appellant might believe that his pulmonary disorder is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Kidney Disorder

Service treatment records reveal no abnormal finding or history regarding the kidney, and service examination records reveal normal clinical findings.  

May and June 2012 medical records reveal diagnoses of renal artery stenosis and renal insufficiency.  

An August 2012 VA examination record reveals diagnosis of renal artery stenosis and renal insufficiency.  The examiner determined the renal condition was less likely than not due to or the result of the service-connected condition and that it was not aggravated by the Grave's Disease.  The examiner explained that the renal insufficiency was caused by over 50 years of smoking and had no relationship to Grave's Disease.  The examiner added that no documented renal complications of Grave's Disease could be found.  The examiner noted that the renal insufficiency was not diagnosed or found until 2012 and that the Grave's Disease had not been present since 1971.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a renal disorder.  Initially, the Board finds the renal disorder was not present until after the Veteran's service.  There is no history or finding indicative of a renal abnormality, clinical evaluation was normal at separation from each period of service, and the initial diagnosis of renal disorder dates many years after service.  Furthermore, there is no medical opinion linking the renal disorder to service, and the Veteran has not reported symptoms associated with the renal disorder during and since service.  Thus, the Board finds the renal disorder was not present during service.  

The Board further finds the renal disorder is not related to service or a service-connected disability.  A VA examiner has determined that the renal disorder is not secondary to the service-connected Grave's Disease.  There is no medical evidence of record linking the renal disorder to service or a service-connected disability.  Although the appellant might believe that his renal disorder is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Psychiatric Disorder 

A note from August 3, 1966, said that "many private problems" were discussed.  No consult or diagnosis was offered.  A note dated August 3, 1966, stated that the Veteran was "involved in poor judgment marriage" that lasted six months.  The note added that the Veteran "has been caught several times exaggerating the truth, bending it, and on 2 occasions breaking it."  A related evaluation stated that the Veteran suffered from Passive-Aggressive Personality with Sociopathic Features.

A September 1970 treatment record reveals that psychiatric consultation and intelligence testing revealed schizoid personality with severe anxiety and somatization; the Veteran was noted to have paranoid and depressive tendencies but bright, normal intelligence.  Another record reports that a combination of medical and psychosocial problems had made the Veteran severely maladjusted to normal outside world.  

A December 1970 psychiatric evaluation reveals the finding of no overt signs of anxiety or apprehension when interviewed.  The Veteran reported that he considered himself "pretty normal" until 1966 when he had a series of misfortunes including second bad marriage and leaving service.  The examiner found no indications of schizophrenic illness.  Another December 1970 treatment record reveals a diagnosis of anxiety neurosis.  

A September 1991 VA treatment record indicates that the Veteran experienced symptoms of depression secondary to "personal stress."  A February 1994 VA medical record reveals that the Veteran was experiencing problems related to "possible depression, possibly stress."  Subsequent VA treatment records reveal histories of mood impairment, with diagnoses of situational depression in July 1994 and March 1995, adjustment disorder in March 1995, chronic mood disorder in April 1999, and major depressive disorder in June 1999.  

A February 2014 private medical opinion reports the determination that the Veteran's Grave's Disease "continues to manifest as a depressive disorder" and "caused the depressive disorder."  The psychologist explained that there was a body of literature detailing the connection between medical issues and psychiatric disorder and a causal relationship between medical and psychiatric disability.  The psychologist added that the Grave's Disease was more likely than not aggravating the depressive disorder.  

A March 2016 VA examination record reveals diagnosis of major depressive disorder.  The Veteran endorsed ongoing significant symptoms of depression for years.  The examiner noted that this history was consistent with medical records from different facilities that have reported repeated depressive symptoms secondary to life stressors going back to the 1970s.  When asked about causal factors related to his current depressive episode, the Veteran reported ongoing financial concerns (consistent with his recent mental health records) and his physical limitations.  He stated that he is distressed due to his inability to be as physically active as he would like, which he attributed to his non-service connected peripheral artery disease.  

The examiner noted review of the Veteran's medical records.  The examiner explained that there were no records that indicated that the Veteran was seen for any depressive symptoms while he was in the military.  The examiner noted that it was reported that the Veteran made a number of poor decisions about relationships and telling the truth, but there are no indicators that this was related to depression.  Based on the available information, the examiner determined the Veteran's depressive disorder is not a continuation of any mental health services or diagnosis that he experienced in the military.  Furthermore, the examiner determined that it was not secondary to the service-connected Grave's Disease.  The examiner explained that the Veteran provided clear information that his current depressive symptoms are related to current life stressors and to his non-service connected medical problems that impact his ability to physically function to the level that he desires.

A March 2016 Disability Benefits Questionnaire reveals diagnosis of major depressive disorder.  

Following the review of the evidence, the Board concludes that service connection is not warranted for a psychiatric disorder.  It is shown that a psychiatric disorder was not present during the Veteran's active service, and a VA examiner has determined that the current disorder is not related to any in-service mental health treatment.  There is no medical evidence of record linking the current disorder to service.

Finally, the Board finds the depressive disorder is not secondary to the service-connected Grave's Disease.  The record includes conflicting opinions as to whether the depressive disorder is secondary to the service-connected Grave's Disease.  The Board finds the VA examiner's opinion that it is not secondary is more probative, however, because it is more consistent with the record.  The private opinion links the depressive disorder to Grave's Disease.  The psychologist determined that the Grave's Disease was currently manifesting as a depressive disorder and that it caused the depressive disorder, noting that medical literature showed connections between medical and psychiatric issues.  The record indicates that the Veteran has not had Grave's Disease since treatment in 1970, however, and this opinion does not address the non-Graves reasons identified as the root of the problem.   

Although the appellant might believe that his depressive disorder is related to the service-connected Grave's Disease, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Hyperthyroidism is rated under 38 C.F.R. § 4.119, Diagnostic Code 7900.  Under Diagnostic Code 7900, hyperthyroidism with tachycardia, which may be intermittent, and tremor, or continuous medication required for control is rated 10 percent disabling.  Hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure is rated 30 percent disabling.  A 60 percent rating is appropriate where there is hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  Where there is thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, the disability is rated 100 percent disabling.  38 C.F.R. § 4.119.

Hypothyroidism is rated under 38 C.F.R. § 4.119, Diagnostic Code 7903.  Under DC 7903, a 10 percent rating is warranted for fatigability, or; continuous medication required for control.  A 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

Internal or external hemorrhoids warrant a noncompensable evaluation if they are mild or moderate.  Large or thrombotic hemorrhoids, which are irreducible with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent evaluation.  A 20 percent evaluation is warranted for persistent bleeding with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.



Grave's Disease

For historical purposes, it is noted that service connection was established for Grave's Disease by the RO in a March 1971 decision.  A 60 percent disability evaluation has been assigned since March 1971.  The Veteran submitted a statement in January 2012 that was interpreted as a claim for increased rating.  

An August 2012 VA examination record reveals the Veteran's history of treatment for Grave's Disease in 1970, after which he was ultimately placed on replacement hormone.  The record notes that continuous medication was required for control and that the Veteran currently had a hypothyroid endocrine dysfunction.  The hypothyroid condition was associated with fatigability, weight gain, and cold intolerance.  There were no signs, symptoms, or findings attributable to a hyperthyroid condition, and the examiner determined the Veteran's bradycardia was caused by cardiac medication and Atenolol.  There were no symptoms due to pressure on adjacent organs.  Clinical examination revealed normal eyes, neck, and deep tendon reflex.  There was no disfigurement of the neck.  The examiner noted that thyroid antibodies were greater than 1000, which was "expected with Grave's disease as the trigger is still present though the thyroid was functionally gone."  

After consideration of the evidence, the Board finds an increased rating is not warranted for Grave's Disease, status-post treatment.  Except for the 10 percent ratings, the criteria for rating hypo- and hyperthyroidism are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007); see also Melson v. Derwinski, 1 Vet. App. 334 (1991).  Initially, the Board finds a higher rating is not warranted under Diagnostic Code 7900 for hyperthyroidism.  The record includes no findings of hyperthyroidism or symptoms associated with hyperthyroidism, including thyroid enlargement, abnormality of the eyes, or disfigurement, and the record reveals weight gain instead of loss.  Notably, the 2012 VA examiner determined the Veteran had been hypothyroid since approximately 1970.  Thus, a higher rating is not warranted under Diagnostic Code 7900.  

The Board further finds a higher rating is not warranted under Diagnostic Code 7903 for the residual hypothyroidism.  The record includes medical findings of fatigability, cold intolerance, weight gain, and need for medication.  The record is absent evidence of muscular weakness or bradycardia associated with the hypothyroidism, however; thus, a higher rating is not warranted under Diagnostic Code 7903.  

Finally, the Board finds that a separate rating is not warranted under Diagnostic Code 7903.  The Veteran's need for medication and fatigability are contemplated in Diagnostic Code 7900 and the Board finds it would result in impermissible pyramiding to award a separate rating based on those symptoms.  The Board acknowledges that the other symptoms of cold intolerance and weight gain are not explicitly contemplated in Diagnostic Code 7900.  These symptoms alone do not warrant a rating under Diagnostic Code 7903, however; the rating criteria require additional symptoms in conjunction with weight gain and cold intolerance. 

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Hemorrhoids

An August 2012 VA examination record reveals the Veteran's history of one episode of thrombosed hemorrhoids in service and minimal flares since that episode.  He reported daily use of Preparation H.  Examination revealed mild or moderate hemorrhoids.  The examiner noted that there were three, very small hemorrhoids that were more like hemorrhoidal skin tags.  There were no other pertinent findings.  

After consideration of the evidence, the Board finds an increased rating is not warranted for hemorrhoids.  The record is absent any evidence, including competent history, of large, thrombosed, or irreducible hemorrhoids or excessive redundant tissue during the period of the claim.  In the absence of such evidence, a compensable rating is not warranted.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  



ORDER

Service connection for coronary artery disease is denied.  

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a pulmonary disorder is denied.

Service connection for a renal disorder is denied.  

Service connection for a psychiatric disorder is denied.  

A rating in excess of 60 percent for Grave's Disease, status-post treatment, is denied.

A compensable rating for hemorrhoids is denied.  



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


